IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SHAWN PATTERSON AND LORI                  : No. 670 MAL 2019
PATTERSON,                                :
                                          :
                   Petitioners            : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
ARMSTRONG WORLD INDUSTRIES, INC.,         :
BRENNTAG NORTHEAST, INC., BARLEY          :
SNYDER, LLP AND ALAN J. HAY, M.D.,        :
                                          :
                   Respondents            :


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.